Title: Thomas Jefferson to Nicolas G. Dufief, 4 August 1811
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          
                  Sir 
                   
                     Monticello 
                     Aug. 4. 11.
          
		   
		  I recieved some time ago your valuable dictionary, and have now had time & trial enough to pronounce it the very best French & English dictionary which has ever been published. it’s handy size too increases it’s convenience. the 3d volume is a treasure. I only wish it’s numerous alphabets had been digested into a single one to save the double research first for the proper alphabet, & then for the article wanted from it. will you be so good as to note to me the price which I will take care to remit you as soon as known. 
		  
                  I am anxious to get a 
                  
                  
                  
                  
                  copy of La Croix’s 
                  Cours de Mathematiques, (I believe it is in 7. vols 8vo) but I think I have learnt that you have ceased to act in the bookselling line.
			 I
			 formerly
			 had some dealings with Messrs Roches, freres, booksellers of Philadelphia. if my information as to yourself is right, perhaps they would be so kind as to send me a copy with a
			 note of it’s amount which should be promptly remitted them.
			 it
			 might come any week by vessels bound to Richmond, & if addressed to Messrs Gibson & Jefferson there would come safely to me. Accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        